Citation Nr: 1021917	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-29 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), secondary to service-connected diabetes 
mellitus.  

4.  Entitlement to an increased rating for diabetes mellitus 
with peripheral neuropathy of all four extremities, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to 
January 1977, and from June 1977 to March 2000.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2008, the Veteran provided testimony at a 
hearing before the Board at the RO.  A transcript of the 
hearing has been associated with the Veteran's claims folder.  

The issues of entitlement to service connection for 
hypertension and benign prostatic hypertrophy (BPH), both, in 
part, to include as secondary to the service-connected 
diabetes mellitus, being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the 
currently demonstrated obstructive sleep apnea is 
etiologically related to active service.

2.  The Veteran's diabetes mellitus disorder is not shown to 
have required insulin use, a restricted diet, and the 
regulation of activities.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A rating in excess of 20 percent for the Veteran's 
diabetes mellitus with peripheral neuropathy of all four 
extremities is not shown to be warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.14, 4.119, Diagnostic Code 7913 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the Veteran's claim for service connection for sleep 
apnea, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to claim for an increased disability rating for 
the service-connected diabetes mellitus with peripheral 
neuropathy of all four extremities, the law requires VA to 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores.  The notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in October 2006.  He was sent a letter in 
November 2006 which notified him that, to substantiate a 
claim for increased compensation, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  Specifically, he 
was informed in the letter of types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the adjudication of the 
claim in March 2007, and therefore there was no defect with 
regard to the timing of the notice as to these requirements.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The letter sent in November 2006 and language included as 
part of the August 2008 statement of the case (SOC) notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  The August 2008 language was somewhat more 
detailed in this explanation.  The Board acknowledges that 
the August 2008 SOC was sent after the adjudication of the 
claim in March 2007.  However, the Veteran was given an 
opportunity to respond following this notice (he did).  The 
Veteran also supplied VA with additional evidence in February 
2010, and waived initial RO consideration of this submitted 
evidence.  

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment and 
examination records.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.


Laws and Regulations/ Factual Background/Analysis

The appellant seeks service connection for sleep apnea.  
Further, the appellant claims that his service-connected 
diabetes mellitus with peripheral neuropathy of all four 
extremities warrants the assignment of an increased rating.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110,1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.


The appellant's statements describing his symptoms are 
considered to be competent evidence.  Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, matters involving special experience or 
special knowledge, including medical matters such as 
establishing a diagnosis or identifying the likely etiology 
of a disability, require the opinions of witnesses skilled in 
that particular science, art, or trade.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Veteran's service treatment records make no mention of 
either complaints of, or medical findings concerning, sleep 
apnea.  

A September 2006 letter from the Veteran's private treating 
physician shows that she claimed to be treating the Veteran 
for, in pertinent part, sleep apnea.

A September 2006 private sleep study report shows pre-study 
complaints by the Veteran of snoring, excessive daytime 
sleepiness, witnessed apnea, and hypertension.  The Veteran 
underwent a nocturnal polysomnogram/split night protocol.  
Severe sleep apnea/hypopnea syndrome was diagnosed.  The 
examiner also reported that use of successful CPAP titration 
was evidenced by the elimination of snoring, normalization of 
respiratory and arousal index, maintenance of adequate 
oxygenation, and subjective improvement of the sleep 
experience.  

A June 2007 private medical record shows that the Veteran's 
sleep apnea was worsening.  

An undated letter from the Veteran's wife shows that she had 
been married to the Veteran for 28 years.  She recounted her 
husband having mild episodes of snoring in 1979, getting 
worse from about 1985 to 1990.  She mentioned that the 
snoring got so loud she could not even sleep in the same room 
as the Veteran.  She also mentioned that her daughter and 
herself would watch the Veteran stop breathing while 
sleeping, and wake up gasping for air.  
A March 2008 letter from the Veteran's primary care physician 
notes that the Veteran was currently diagnosed with, in 
pertinent part, sleep apnea treated with CPAP and Flonase.  
The physician mentioned that the Veteran's sleep apnea was 
"worsened" by his diabetes because of weight-related 
issues.  

A June 2009 letter from a private physician shows that he 
opined that it was "quite probable" that the Veteran had 
some degree of sleep apnea before 2000.  He added that 
obstructive sleep apnea is also considered a major risk 
factor for hypertension and cardiovascular disease and 
"could certainly have contributed" to these medical 
problems.  

At his February 2010 hearing conducted by the undersigned, 
the Veteran's wife testified that she witnessed her husband 
have sleep apnea symptoms while he was in the military.  She 
mentioned that he was both snoring very loudly as well as not 
breathing.  See page 18 of hearing transcript (transcript).  

Based on this record, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds the Veteran currently 
has sleep apnea which is etiologically related to his active 
service.  The Board notes that while the record includes an 
opinion from a private physician, which essentially indicated 
that the Veteran's sleep apnea was "worsened" by his 
diabetes, service connection is here granted on a direct 
basis.  

While mindful that the Veteran was neither treated for, or 
diagnosed as having, sleep apnea during his active military 
service, both the Veteran and his wife have testified that he 
had problems relating to sleep apnea during his military 
service.  Also, a private specialist in sleep disorders, in a 
letter dated in September 2006, commented that while he could 
not retrospectively date the precise onset of the Veteran's 
sleep disorder, he did render an opinion that, given the 
severity of the disorder and the reported chronicity of the 
symptoms since his period of military service, it was quite 
probable that the Veteran had some degree of a sleep disorder 
dating back to his military service.  

Concerning the statements of record submitted by the Veteran 
and his wife as to the frequency and severity of his claimed 
sleep apnea disorder, the Board first finds that the lay 
statements constitute competent evidence because sleep apnea 
is the type of disorder which is capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (stating that 
"[l]ay testimony is competent...to establish the presence of 
observable symptomatology and 'may provide sufficient support 
for a claim of service connection'" (quoting Layno v. Brown, 
6 Vet. App. 465, 469 (1994)); I, 21 Vet. App. 191, 195 92007) 
(holding that, "[a]s a layperson, the appellant is competent 
to provide information regarding visible, or otherwise 
observable, symptoms of disability").  The Board further 
finds the statements to be credible.  

Concerning this, the Board notes that "definitions of 
credibility do not necessarily confine that concept to the 
narrow peg of truthfulness.  It has been termed as 'the 
quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).

In this case, the Board bases its conclusion as to the 
credibility of the statements offered by the Veteran and his 
wife as to the incurrence of in-service sleep problems 
because they are supported by the findings offered by the 
private sleep specialist in June 2009.  The Board also finds 
the testimony of the Veteran's wife in February 2010 to be 
consistent with the contents of the letter she previously 
submitted to VA.  Again, the private treating physician in 
June 2009, indicating that he had treated the Veteran since 
2007, opined that the severity of the Veteran's disease, 
which he noted usually evolved over time, and based on the 
history of chronicity of symptoms occurring over a period of 
several years, quite probably began before 2000, the year the 
Veteran separated from service.  Accordingly, the Board finds 
the Veteran's assertions as to in-service occurrence of 
problems reflective of sleep apnea, to be credible.

In resolving all reasonable doubt in the Veteran's favor, 
service connection for sleep apnea is warranted.  


Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7913 provides for a 20 percent rating if the 
diabetes mellitus requires insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  The next higher 
rating, 40 percent, is warranted for diabetes mellitus 
requiring insulin, a restricted diet, and (emphasis added) 
regulation of activities.  38 C.F.R. § 4.119.

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Charles, 16 Vet. App. 
at 374; Layno, 6 Vet. App. at 469.  However, the statements 
must be viewed in conjunction with the medical evidence 
relevant to the rating criteria.

The Veteran's service treatment records show that diabetes 
mellitus was diagnosed in December 1992.  

A February 2000 RO rating decision granted service connection 
for diabetes mellitus with peripheral neuropathy of all four 
extremities.  A 20 percent rating, effective from April 1, 
2000, was assigned under Diagnostic Code 7913.  See 38 C.F.R. 
§ 4.119.  After being notified of the decision in April 2000, 
the Veteran did not perfect an appeal of this issue.  

A July 2005 private podiatry report includes a diagnosis of 
diabetes mellitus without complications.  

A September 2006 private radiologic examination report shows 
that the Veteran complained of neck pain with paresthesias in 
the right arm and thumb; questionable cervical disease was 
diagnosed.  X-ray examination showed the presence of minimal 
narrowing of the intervertebral space at C3-4 and C6-7.

A September 2006 letter from the Veteran's private treating 
physician shows that she claimed to be treating the Veteran 
for, in pertinent part, NIDDM (non-insulin dependent diabetes 
mellitus) requiring insulin.

A September 2006 private medical record shows that the 
Veteran's diabetes mellitus was poorly controlled.  The 
Veteran was noted to have gained 17 pounds over the past 
seven months and to be using Actos and insulin for treatment.  

An October 2006 private health record shows that, pertaining 
to the presence of neurological symptoms, the Veteran had no 
tingling or numbness of the feet.

The report of a VA diabetes mellitus examination, dated in 
February 2007, shows that the Veteran was diagnosed with 
diabetes in 1992.  The Veteran was noted to have previously 
taken oral hypogylcemics, but was presently using insulin.  
The Veteran's weight was noted to have been stable over the 
past year, and he was not shown to avoid strenuous activities 
to prevent hyperglycemic reaction.  The Veteran denied a 
history of diabetic neuropathy per se, but did complain of 
intermittent shooting pains down both legs to his feet.  He 
did complain of feet pain when placing pressure on the sides 
of his feet.  Diabetes mellitus Type II was diagnosed.  The 
examiner also noted that no objective evidence of neuropathy 
was present.  The examiner also opined that the subjectively 
described foot pain was not consistent with neuropathy.  He 
concluded by indicating that there was no objective evidence 
of neurologic abnormality shown in the course of the 
examination.  

Private medical records dated in February and June 2007 show 
a diagnosis of diabetes mellitus Type II, uncomplicated and 
uncontrolled.  An August 2007 private medical record includes 
a diagnosis of tingling (paresthesia).  The Veteran was noted 
to be taking Gabapentin.  A January 2008 private medical 
record  includes a diagnosis of diabetes mellitus Type II, 
uncomplicated and uncontrolled.  A March 2008 letter from the 
Veteran's primary care physician notes that the Veteran was 
currently diagnosed with, in pertinent part, NIDDM requiring 
insulin, and diabetic neuropathy and leg pain treated with 
Ultram.  

In a statement included by the Veteran with his September 
2008 substantive appeal, he claimed that, while he used 
insulin, Metaformin, and Actos for his diabetes mellitus Type 
II, the disorder was not under control.  He added that he had 
been told not to perform strenuous activities by his 
cardiologist and primary care physician due to his coronary 
artery disease.  He added he took Ultram to treat his 
complaints of tingling and numbness in the legs.  

The report of a VA heart examination, dated in June 2009, 
shows that the Veteran was diagnosed with coronary artery 
disease in 2005.  The Veteran was reported not to engage in 
physical or strenuous activity.  

At his February 2010 Board hearing, the Veteran's 
representative argued that the Veteran was entitled to a 40 
percent rating, and the record was held open for 60 days so 
that the Veteran could provide VA with a letter from a 
physician indicating that he was required to regulate his 
activities due to his service-connected diabetes mellitus.  
He did not.  

A March 2010 letter from a private physician shows that he 
was treating the Veteran for his diabetes mellitus, using 
Lantus, Actos, and Metaformin.  The physician noted that the 
Veteran was also to have diabetic education to help with 
weight loss/exercise issues.  The physician commented that 
the Veteran was unable to exercise due to fatigue and 
shortness of breath.  

To warrant a 40 percent rating for diabetes mellitus the 
evidence must show that requires insulin use, restricted 
diet, and regulation of activities.  The requirement for 
regulation of activities is emphasized because insulin use 
and restricted diet, of themselves, would warrant only a 20 
percent rating.  Thus, the regulation of activities due to 
diabetes alone is the distinguishing factor for the 40 
percent criteria.  

In this case, there is no medica) evidence that the Veteran's 
activities must be regulated solely due to diabetes mellitus.  
See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) 
(holding that medical evidence is required to show that 
occupational and recreational activities have been 
restricted, for puposes of Diagnostic Code 7913 providing a 
40 percent disability rating for diabetes when the diabetes 
requires insulin, restricted diet, and regulation of 
activities).   At the February 2007 VA examination, the 
Veteran noted that he did not avoid strenuous activities to 
avoid a hypoglycemic reaction.  He also informed VA that his 
cardiologist ordered him to avoid strenuous activities.  (The 
Veteran is service-connected for coronary artery disease.)  

When it granted service connection for diabetes mellitus in 
February 2000, the RO characterized the service-connected 
disorder as diabetes mellitus with peripheral neuropathy of 
all four extremities.  The RO noted at that time that the 
Veteran had been treated since November 1992 (during service) 
for swollen and painful joints in his arms and legs with 
occasional parethesias.  The Veteran had indicated that the 
neurological symptoms were mild.  

Separate disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

After reviewing the record, the Board finds that separate 
disability ratings are not warranted for the Veteran's lower 
and upper extremities.  While he complained of right arm and 
thumb parethesias in September 2006, cervical disc disease 
was diagnosed at that time.  He also denied having tingling 
or numbness of his feet in October 2006.  Also, at the 
February 2007 VA examination, the Veteran, while complaining 
of shooting pain down both legs, denied a history of diabetic 
neuropathy.  The examiner opined that no objective evidence 
of neuropathy was present, and that the Veteran's subjective 
foot pain was not consistent with neuropathy.  The examiner, 
in fact, found that no neurological abnormality was found.  
The medical evidence, even when contemplating the diagnoses 
of parethesia in August 2007 and diabetic neuropathy in March 
2008, does not demonstrate that the Veteran suffers from 
separate neurological disabilities of a severity to warrant 
the assignment of separate ratings for peripheral neuropathy.  
See 38 C.F.R. § 4.124a.

Thus, the Board finds that separate ratings must be denied.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected diabetes mellitus, or frequent 
periods of hospitalization.  For these reasons, the Board 
finds that referral of the Veteran's service-connected 
diabetes mellitus disorder for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.  

A rating in excess of 20 percent for diabetes mellitus with 
peripheral neuropathy of all four extremities is denied.  




REMAND

After review of the Veteran's claims files, the Board is of 
the opinion that remand is required for his claims seeking 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, and for benign 
prostatic hypertrophy (BPH), secondary to service-connected 
diabetes mellitus.  

The Veteran's service treatment records include numerous 
blood pressure measurement results, dating from January 1977 
to November 1999.  Note (1), of Diagnostic Code 7101 
(38 C.F.R. § 4.104), shows that for purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Only one service treatment 
record, dated in February 1995, which shows a blood pressure 
reading of 128/94, meets this criteria.  

The Veteran essentially contends that his claimed 
hypertension disorder is secondary to his service-connected 
diabetes mellitus.  See October 2006 VA Form 21-4138.  
However, at the February 2010 hearing before the Board, he 
requested that the claim also be considered on a direct 
basis.  See page 34 of transcript.  

A February 2007 VA diabetes mellitus examination report 
includes a diagnosis of hypertension.  The examiner opined 
that the hypertension was not caused by the diabetes.  A 
September 2009 letter from a private physician, however, 
indicates that the Veteran's sleep apnea (now service-
connected) could "contribute" to his hypertension.  

The Board notes that the Veteran's claim seeking service 
connection for hypertension was received by VA on October 31, 
2006.  38 C.F.R. § 3.310.  The regulation concerning 
secondary service connection was amended effective October 
10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent 
was to conform to the regulation to Allen v. Brown, 7 Vet. 
App. 439 (1995), the United States Court of Appeals for 
Veterans Claims (Court) decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  See 38 C.F.R. 
§ 3.310 (2009).

In the August 2008 SOC, the RO failed to provide the Veteran 
notice of the entire application regulation, namely, 
38 C.F.R. § 3.310 (2009).  The RO is also shown not to have 
adequately considered this controlling regulation in its 
adjudication of the Veteran's claim.  The Veteran needs to be 
informed of this particular regulation.  

The Board further finds that, based on the facts here 
presented, there is a duty to provide a VA examination to 
determine if the Veteran's claimed hypertension is either 
related to his military service or, in the alternative, 
secondary to a service-connected disorder, to include 
diabetes mellitus and sleep apnea.  38 C.F.R. § 3.159(c)(4).

As to the Veteran's claim seeking service connection for BPH, 
secondary to service-connected diabetes mellitus, the Board 
first notes that the Veteran, when first seeking this benefit 
in October 2006, characterized his claim as that for a 
"voiding dysfunction."  The RO thereafter developed the 
claim for one of entitlement to service connection for BPH.  
As was the case with the hypertension issue discussed above, 
the RO failed to inform the Veteran of the pertinent 
regulation 38 C.F.R. § 3.310.  This is important, as the 
Veteran claims that the disorder is secondary to his service-
connected diabetes mellitus.  

A report of a VA diabetes mellitus examination, dated in 
February 2007, shows that the Veteran was diagnosed with 
diabetes in 1992.  It was noted that the Veteran had "BPH" 
(benign prostatic hypertrophy) and was recently diagnosed 
with an elevated "PSA" (prostate-specific antigen).  The 
Veteran denied dysuria but complained of a mildly decreased 
urinary stream.  Diabetes mellitus Type II was diagnosed.  
Other diagnoses included voiding dysfunction.  The examiner 
opined that the voiding dysfunction appeared more related to 
the BPH and was less likely caused by the diabetes.  

A July 2007 private medical note provided by the Veteran's 
primary care physician shows that following blood and urine 
testing BPH was diagnosed.  The physician commented that the 
"precise delineation of 'back sliding' on voiding pattern 
not clear bus suspect glucosuria/DM at least partially 
responsible."  This opinion seems to, at least in part, 
attribute the Veteran's voiding dysfunction problem to his 
diabetes mellitus.  

Given the conflicting nature of the medical evidence, the 
Board finds that there is a duty to provide a more thorough 
examination to determine if the Veteran's claimed voiding 
dysfunction disorder is secondary to his service-connected 
diabetes mellitus.  38 C.F.R. § 3.159(c)(4).

Accordingly, to ensure due process, this case is REMANDED for 
the following development:

1.  The RO should arrange for the Veteran 
to be afforded an appropriate 
examination(s) to determine the etiology 
of any manifested hypertension and 
voiding dysfunction.  

The examiner(s) should review the entire 
claims folder, examine the appellant, and 
render medical opinions as to whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
as to the following:

A.  Is it at least as likely as not 
that any diagnosed hypertension, is 
caused or aggravated by his active 
military service?

B.  Is it at least as likely as not 
that any diagnosed hypertension, is 
caused or aggravated by a service-
connected disability, to include the 
appellant's service-connected 
diabetes mellitus and sleep apnea?

C.  Is it at least as likely as not 
that any diagnosed voiding 
dysfunction, is caused or aggravated 
by his active military service?

D.  Is it at least as likely as not 
that any diagnosed voiding 
dysfunction, is caused or aggravated 
by a service-connected disability, 
to include the appellant's service-
connected diabetes mellitus?


Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

The examiner(s) should be afforded a copy 
of 38 C.F.R. § 3.310 (2009), to be 
considered when contemplating the medical 
question of whether or not entitlement to 
secondary service connection is 
warranted.  

All indicated tests and studies should be 
accomplished.  The examination report(s) 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  

In the event that the Veteran does not 
report for the scheduled examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO should, after undertaking any 
other additional development deemed 
appropriate, readjudicate the issues on 
appeal - entitlement to service 
connection for hypertension and for BPH 
(claimed as voiding dysfunction).  This 
readjudication must consider and address 
the provisions of 38 C.F.R. § 3.310 
(2009).  If either or both of the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished with a supplemental SOC (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for future review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


